Citation Nr: 1515905	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1967 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.  

The Board remanded the case for further development in October 2013.  The case has since been returned to the Board for appellate review.

The Board notes that, in February 2014, the RO issued a Statement of the Case which mistakenly characterized one of the issues on appeal as a claim for an increased evaluation instead of a claim for service connection.  However, the RO subsequently corrected this error in its March 2014 Supplemental Statement of the Case.  The Board also notes that the RO never issued a rating decision that actually granted service connection for tinnitus.  In fact, the Veteran's service representative submitted an informal hearing presentation which noted that the issue before the Board was entitlement to service connection for tinnitus.  The Board further notes that there is no prejudice resulting from this error in February 2014, as the tinnitus issue is being remanded and the Veteran will have an additional opportunity to submit evidence or argument.

The Board also notes that the RO issued a February 2014 Statement of the Case, which addressed the Veteran's previous heart disorder claim and mistakenly noted that the Veteran had timely filed a notice of disagreement for this issue.  The Veteran then submitted a substantive appeal within 60 days of notice of the Statement of the Case along with additional testimony regarding his heart disorder claim as well as a medical record.  However, the heart disorder claim has not yet been certified to the Board, and it is unclear whether the RO has any further development or adjudicative actions.  The Board also notes that the Veteran's service representative did not address the Veteran's heart disorder claim in the informal hearing presentation submitted.  As the status of this claim is unclear, any action with regard to the Veteran's heart disorder claim will be deferred until it is certified as being on appeal the Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss did not manifest during service or to a compensable degree within one year thereafter and has not been shown to be related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in September 2011, prior to its decision on the claim in May 2012.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in March 2012 and January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the January 2014 examination and opinion obtained in this case are adequate with respect to the issue of entitlement to service connection for hearing loss.  They are predicated on a reading of the Veteran's claims file and evaluation of the Veteran.  The VA examiner considered the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  In fact, the examiner specifically discussed medical literature and other possible factors that may have caused the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been compliance with the prior remand directives, and there has been no assertion otherwise.  The October 2013 remand directed the AOJ to obtain the Veteran's personnel records for his reserve service.  While the AOJ attempted to obtain such records, they are not associated with the claims file.  However, the Board finds that the AOJ did clarify with the Veteran that he was seeking service connection for hearing loss stemming from his active duty service, rather than his reserve service.  Further, the Board notes that medical records from the Veteran's reserve service are associated with the claims file and have been considered by the AOJ and the January 2014 VA examiner.  As such, the Board finds that it may adjudicate the claim without the Veteran's personnel records from his reserve duty.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that an injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he was exposed to loud noise while in service due to his work as an aircraft command liaison and a guided missile technician.  He has stated that he was responsible for daily testing of live ammunitions without hearing protection and worked on the flight line with exposure to jet engine noise.  He also indicated that his office was located at the base of a control tower on the airfield.  The Veteran has asserted that his hearing loss began while on active duty service and that his symptoms have continued since that time.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran's service treatment records shows that he was provided an enlistment examination in September 1965.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-5 (0)
LEFT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
15 (20)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran later provided underwent an examination in January 1967 upon entry his onto active duty service.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
20 (25)

The examiner noted that the Veteran had high frequency hearing loss that was no considered disabling.  

At the Veteran's separation examination in October 1968, the Veteran's ears and drums were found to be normal, and a whisper voice test was 15/15 for both ears.  However, the Board notes that whispered voice tests can be subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  

At an annual examination for the Veteran's reserve service in July 1971, the Veteran was provided an audiological test.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
9
11
9
15
LEFT
10
5
5
20
30

The claims file does not contain any private or VA medical records.  In this regard, the Veteran reported to VA that he has not received any treatment for his hearing loss.

The Veteran was afforded a VA examination in connection with his claim in March 2012; however, the Board found that this examination was inadequate and remanded the Veteran's hearing loss claim in October 2013, in part, for an additional examination and medical opinion.  Specifically, the March 2012 examiner noted that the Veteran had normal auditory thresholds upon entry to service, however, the Board found that the Veteran's January 1967 entrance examination had noted high frequency hearing loss.  The March 2012 VA examiner had also reported that the Veteran's military occupational specialty (MOS) was not associated with high risk noise levels.  The Board found that, while the Veteran's Navy Enlisted Classification (the Navy's equivalent to an MOS) was aerographers mate with a low probability of noise exposure, the Veteran was also in receipt of a Meritorious Unit Commendation Ribbon for the personnel of the Naval Magazine, Subic Bay for testing of missiles and renovating ammunition.  

The Veteran was afforded a VA examination in January 2014 at which time the examiner reviewed and discussed the Veteran's service treatment records, as well as his report of noise exposure both in and outside of military service.  The examiner opined that the Veteran's hearing loss was less likely than not related to service.  In his rationale, he noted that the entrance and post-separation examinations were both within normal limits bilaterally and that there was no significant threshold shift noted between the entrance and post-separation examinations.  He also stated that the Veteran's 1971 audiometric configuration at two years post-service was not consistent with acoustic trauma and that the Veteran did not meet the criteria for service connection at the examination.  He further commented that he could not rule out contributing effects of aging.  

The Board notes that the January 2014 VA examiner recognized that Veteran's 1968 whisper voice testing, which was performed at separation, was unreliable.  To that end, the examiner used the Veteran's 1971 annual examination to determine whether there was any threshold shift during service.  The Board finds that this was appropriate, as there was no testing at separation and the subsequent examination was performed less than three years later.    

At the outset, the Board notes that the Veteran was noted to have high frequency hearing lass at his 1967 entrance examination.  However, the January 2014 VA examiner opined that, despite this notation, the Veteran did not have hearing loss at his entrance examination.  He then opined that as a result, there was no aggravation of preexisting hearing loss.  The Board finds that, while the January 1967 entrance examination does note high frequency hearing loss, the Veteran's audiometric thresholds at that time do not qualify as hearing loss for VA purposes. 38 C.F.R. § 3.385.  Therefore, the Board will instead address whether the Veteran's current bilateral hearing loss is directly related to his military service and exposure to noise therein.
Based on the aforementioned evidence, the Board finds that the Veteran's bilateral hearing loss did not manifest in service or within one year thereafter.  The Veteran did not seek treatment or complain of hearing loss during his military service.  Moreover, the October 1968 separation examination found his ears and drums to be normal, and he was not show that have hearing loss during the July 1971 annual examination.  

The Board does acknowledge that the Veteran's assertion that he developed hearing loss in service and has had the disorder since that time.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a) , 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and upon objective testing, his hearing was documented as being within normal limits less than three years after his separation from active duty service.  He also specifically denied having ear trouble and hearing loss at that time.  As such, there is actually affirmative evidence showing that he did not have hearing loss at the time of his separation from service.  The Board finds that this affirmative evidence, including objective testing, outweighs the Veteran's more recent assertions of an onset since service, which were made in connection with a claim for compensation. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In addition, the VA examination reports show that the Veteran has current bilateral hearing loss by VA standards and. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his acoustic trauma in service.

On this question, the Board finds that the January 2014 VA examiner's opinion to be highly probative.  He reviewed the claims filed and considered the Veteran's own reported history in formulating his opinion.  In particular, he noted that the Veteran's entrance and separation examination were within normal limits and that there was no threshold shift.  He also observed that that the Veteran's 1971 audiological examination was not consistent with acoustic trauma and commented that the effects of aging could not be ruled out.  The examiner further supported his opinion with citation to medical literature.

To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the January 2014 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinion and provided rationale.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that an additional medical opinion is needed to address the claim for service connection for tinnitus.  The January 2014 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In so doing, he stated that there was no evidence of tinnitus in the service treatment records and stated that the August 1971 audiometric configuration was not consistent with acoustic trauma.  However, he did not explain the significance of those findings or discuss whether tinnitus due to noise exposure could have a delayed onset.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the January 2014 examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has tinnitus that is causally or etiologically related to his military service, to include noise exposure therein.  

In rendering this opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that any current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


